DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on 8/23/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060 to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin.

    PNG
    media_image1.png
    832
    1653
    media_image1.png
    Greyscale

Chao discloses a latch assembly that comprises a forkbolt (56) biased by a first biasing element (by spring 64) to rotate in a first direction about a first pivot point (58); a detent (68) biased by a second biasing element (by spring 90) to rotate in a second direction about a second pivot point; and a tertiary catch (72) biased (by means of spring 100) to rotate in the first direction about a third pivot point (74).
Wherein, the detent is configured to engage a portion of the tertiary catch (at 76, col. 4 line 15) and rotate the tertiary catch when the detent is rotated in the first direction.
The latch assembly further comprises a housing (54) defining a fishmouth, wherein the tertiary catch includes a hook region (80) configured to extend over the fishmouth in at least one position of the tertiary catch.
The housing defines a slot (78) and the tertiary latch comprises a pin (76) extending thought the slot and configured to be engaged by the detent. 
The tertiary catch is biased by a third biasing element (100) in the first direction, and wherein the biasing element further biases the detent in the second direction (when is biasing the tertiary catch in the first direction).
The latch assembly further comprises an actuator (50) coupled to the detent.
The housing defines a fishmouth wherein a hook region of the tertiary catch extends over the fishmouth.
The second and third biasing elements are identical.

However, Chao fails to disclose that the detent is configured to engage with the forkbolt in two different positions. 

    PNG
    media_image2.png
    487
    1059
    media_image2.png
    Greyscale

Valasin teaches that it is well known in the art to provide a latch assembly having a detent (32) engaging a forkbolt (24) in two positions (half or secondary latch position and fully latched position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide another engagement between the detent and the forkbolt to prevent the hood from rapidly open as the detent is moved.

In combination, Chao, as modified by Valasin, will teach that when the detent and the forkbolt are in the primary position (as taught by Valasin), the actuator (handle 50, Chao) is configured to be activated a first time (pull the handle from a rest position) to cause the detent to rotate in the first direction and release from the forkbolt, and then deactivate a first time (returning the handle to rest position) to cause the detent to rotate back in the second direction and re-engage the forkbolt in the secondary position.
Wherein, the actuator is configured to be activated a second time (pull b the handle again) to cause the detent to rotate again in the first direction and release the forkbolt.
Further, in combination, when the detent is moved, it will move the tertiary catch (as taught by Chao). So, when the detent is moved back, it will also allow the tertiary catch to return and have a hook portion over the fishmouth.

In combination, the striker is capable of being spaced from an out of contact with the tertiary catch in both the primary and secondary latches positions (since in each latched position, the striker will be within the forkbolt), the hook portion of the tertiary catch will be above the striker, and during the first and second rotational movements, the striker is capable of being spaced from and out of contact with the tertiary catch (Valasin shows that the striker is maintained in the hook during the movements). 

Finally, in combination, the tertiary catch is configured to be rotated in the second direction when the forkbolt and the detent are moved toward the secondary latched position.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin and further in view of US Pat Application Publication No 20060170224 to Mitchell et al (Mitchell).
Chao, as modified by Valasin, fails to disclose that the biasing element is a spring wrapped about the third pivot point. Chao discloses another type of spring.

    PNG
    media_image3.png
    504
    898
    media_image3.png
    Greyscale

Mitchell teaches that it is well known in the art to provide a tertiary catch (54) with a spring (52) wrapped about the third pivot point (56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spring described by Chao, as modified by Valasin, as one wrapped about the third pivot point, as taught by Mitchell, in order to simplify the mounting of the spring within the assembly (in one point rather than to points) and to provide the best way to bias the tertiary catch.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,853,060to Chao et al (Chao) in view of US Pat No 6,070,921 to Valasin and further in view of US Pat No 6,361,091 to Weschler.
Chao, as modified by Valasin, fails to disclose that a signal is send to an actuator to operate the detent. Chao discloses a manual operation (actuator 50).

    PNG
    media_image4.png
    547
    847
    media_image4.png
    Greyscale

Weschler teaches that it is well known in the art to actuate a hood latch assembly using a manual operator (50) or the use of an automatic actuator by sending a signal from a transmitter (158, 258) to an actuator (150, 250) to automatically operate the latch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the actuation of the latch assembly described by Chao, as modified by Valasin, using an automatic actuator by sending a signal to an actuator, as taught by Weschler, in order to automatically operate the latch assembly.
Applicant is reminded that it has been that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.


Response to Arguments
With respect to the 112 2nd paragraph rejection, the current explanation overcomes the issue and the rejection has been withdrawn.

With respect to the previous arguments with respect to the prior art rejection, the arguments are still not persuasive.

With respect to the arguments that the combination fails to disclose the new limitations, the arguments are not persuasive.
Valasin teaches that in the primary and secondary latched positions, or during the first and second rotational movements, the striker is maintained by the hook. So, in combination, the striker will be spaced from and out of contact with the tertiary catch. 

With respect to new claim 24, Chao discloses a connection between the detent and the tertiary catch, so movement of the detent will cause the tertiary catch to move also. So, in combination, the tertiary catch is configured to be rotated in the second direction when the forkbolt and the detent are moved toward the secondary latched position.
Therefore, the arguments are not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 30, 2022.